Dear Mr. Austin:
The City of Kenner is applying the homestead exemption to its municipal ad valorem taxes. You question if such application is proper and you further question if it is within the auditor's authority not to certify these taxes.
In short, it is our opinion that the City of Kenner is improperly applying the homestead exemption to its municipal ad valorem taxes. We are further of the opinion that the auditor has authority not to certify the taxes.
Article 7, Section 20 of the Louisiana Constitution of 1974 specifically prohibits the application of the homestead exemption to municipal taxes. In fact, we previously opined to the City of Kenner, in fact, that such application is unconstitutional.1 Our opinion remains the same.
La.R.S. 47:1705 mandates that the Legislative Auditor review millages levied by each tax recipient body and determine whether the millage is in compliance with the constitution. The constitution prohibits the application of the homestead exemption to municipal ad valorem taxes and accordingly the auditor is within his authority not to certify these taxes. In fact, it is our opinion that the auditor cannot and should not certify these taxes.
We trust that this adequately responds to your request. If you have any questions or comments, please contact our office. With kindest regards,
Yours very truly,
                             CHARLES C. FOTI, JR. Attorney General
                             BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 Attorney General Opinion No. 89-232.